



COURT OF APPEAL FOR ONTARIO

CITATION: Trembley v. Daley, 2012
    ONCA 780

DATE: 20121115

DOCKET: C53662

Laskin, Juriansz and Tulloch JJ.A.

BETWEEN

Michele Elizabeth Trembley

Applicant (Appellant)

and

James Stephen Daley

Respondent (Respondent)

D. Smith, for the applicant (appellant)

Malcolm Bennett, for the respondent

Heard: September 20, 2012

On appeal from the final order of Justice L. Templeton of
    the Superior Court of Justice, dated March 16, 2011.

Juriansz
    J.A.:

[1]

This is an appeal from an order dated March 16, 2011, granted on a
    motion to change the respondents child support obligations under an earlier
    order dated July 10, 2007. The appellant also seeks leave to appeal the costs
    awarded on the motion to change.

[2]

The parties started living together in 1986 and separated in 2004. There
    are two children of the relationship born in May 1994 and December 1991.

[3]

There was a trial on the issue of child support in June 2007. The trial
    judge remarked that the respondent was not represented at trial, had failed to
    satisfy undertakings given at examinations, and had failed to provide his
    income tax returns or proper documentation supporting his income, bank
    accounts, expenses or any other documents to properly assess his child support
    obligations. The trial judge inferred that the respondents failure to make
    proper disclosure was for the purpose of hiding his source of funds or income.
    The trial judge also remarked that since the respondent was employed by his new
    common-law partner, the court faced a most impossible task differentiating her
    income from the business and that of [the] boyfriends employment earnings.
    The guesswork and speculation in determining his income was directly as a
    result of [the respondents] failure to provide the court with this information.

[4]

The trial judge ordered the respondent to pay $29,640 for child support
    arrears and $1,208 per month in ongoing child support commencing August 1,
    2007, on the basis of an imputed income of $84,000. The trial judge also
    ordered the respondent to pay the appellant a property judgment of $49,939.75.
    The appellants costs, fixed in the amount of $33,114.19, and three previous
    cost awards totalling $3,000 were ordered enforced as child support.

[5]

The respondent brought a motion to change on March 3, 2008. The
    appellant brought a cross-motion dated April 21, 2008, requesting that the
    respondents motion be dismissed.

[6]

On February 10, 2010, the respondent suffered a serious injury, losing
    several fingers on his right hand. The motions were heard in April 2010.

[7]

The motions judge found that the catastrophic injury that the
    respondent suffered constituted a material change in circumstances. Prior to
    the injury, he had worked in snow removal, grass cutting, wheat whipping,
    machinery preparation and counter work. He had never done any kind of work that
    had not involved working with his hands.

[8]

The more difficult question, in the mind of the motions judge, was
    whether she should exercise her jurisdiction to change the quantum of child
    support payable prior to the respondents injury and even prior to the decision
    of the trial judge. In considering that question, she observed that the
    respondent was neither credible nor reliable as a witness regarding his
    employment and income in the hearing before me. Echoing the findings of the
    trial judge, she stated her opinion that the dearth of evidence regarding [the
    respondents] efforts to improve his earning capacity in 2007 reflects the
    extent of his willingness or lack thereof to explore options to meet his
    support obligations. She concluded that on all the evidence before me that
    [the respondent] deliberately chose to withhold the evidence from the trial
    judge and now, faced with the impact of an assessment of his income throughout
    the relevant time which he views as inflated, he seeks to redress his own
    foolishness. She added that the frustration of [the appellant] who has had to
    face yet another court proceeding after the conclusion of a trial and prior to
    that, substantial and exhaustive efforts to ascertain an accurate financial
    picture with respect to [the respondent] is entirely understandable.

[9]

Nevertheless, the motions judge considered that she ought to render a
    fair decision on the basis of all the evidence before her. She found that the
    arrears in child support for the year 2004 were $6,438, as calculated by the
    trial judge, his income for 2005 was $76,824, his income in the years 2006 and
    2007 was imputed at $36,000, his income for 2008 was $23,001, and his income
    for 2009 was $26,002. She then stated, at para. 53:

Both the Guideline amount for child support for two children
    and s. 7 expenses will be recalculated to accord with these findings regarding
    [the respondents] income for the years 2005, 2006, 2007, 2008 and 2009. Credit
    will be given for the $10,878 paid by [the respondent] on account of child
    support in that timeframe.

[10]

The
    motions judge ordered ongoing child support in the amount of $316 per month
    based on 2010 income of $20,574. The motions judge also ordered that the costs
    ordered by the trial judge were to be added to the arrears of child support.

[11]

In
    fixing costs, the motions judge took into account the respondents offer to
    settle and the fact that solely by virtue of his own conduct [he] has only
    just achieved an order similar to that which, on a balance of probabilities, he
    would have obtained at the conclusion of the trial if he had provided complete,
    accurate and reliable disclosure of his property and income throughout the
    course of the litigation. Therefore, the motions judge denied the respondent
    his costs and ordered that he reimburse the appellant for her disbursements of
    $12,413.34.

[12]

The
    appellant concedes that the respondents diminished earning capacity due to his
    injury constitutes a change in circumstances and does not contest the order of
    the motions judge insofar as it relates to the level of ongoing child support
    ordered from the date of that injury. The appellant submits that the motions
    judge lacked jurisdiction to make the order that she did respecting the child
    support prior to the date of that injury.

[13]

The
    appellant submits that the motions judge did not engage in a proper analysis.
    The appellant submits that a motions judge, on a motion to change, should
    consider how the changed circumstances affect the payors prospective ability
    to pay the arrears out of future income. For example, the appellant says in
    this case the motions judge could have reasoned that the respondents injury
    was a change in circumstances that so diminished his future earning capacity
    that he would be unable to pay the accumulated arrears of child support, and on
    that basis could have forgiven all or any part of the arrears.

[14]

Instead
    of doing this, the appellant submits that the motions judge went back in time
    and revisited the findings made by the trial judge and recalculated the child
    support payments as of the date of the original order. That is, rather than
    making an order dealing with the payors past debt because of his future
    inability to pay, the motions judge made an order that retroactively recalculated
    what the payors debt was in the first place.

[15]

Appellants
    counsel did not support her submissions with any case law interpreting s.
    37(2.1) of the
Family Law Act
, R.S.O. 1990, c. F.3, the section under
    which the motions judges order was made. Instead, she referred to the factors
    set out by the Supreme Court of Canada in
D.B.S. v. S.R.G.
, 2006 SCC 37, [2006] 2 S.C.R. 231, which addresses the scenario of a
    requested retroactive

increase in
    support. The decision is of limited assistance because the court explicitly
    stated, at para. 98, that these factors are not meant to apply to
    circumstances where arrears have accumulated.

[16]

Section
    37(2.1), which adopts the meaning of a change in circumstances set out in s.
    14 of the
Federal Child Support Guidelines
, S.O.R./97-175 (the
    Guidelines), establishes the courts jurisdiction on a motion to vary a child
    support order. It provides:

Powers of court: child support

37. (2.1)  In the case of an order for
    support of a child, if the court is satisfied that there has been a change in
    circumstances within the meaning of the child support guidelines or that
    evidence not available on the previous hearing has become available, the court
    may,

(a) discharge, vary or suspend a term of
    the order, prospectively or retroactively;

(b) relieve the respondent from the
    payment of part or all of the arrears or any interest due on them; and

(c) make any other order for the support
    of a child that the court could make on an application under section 33.

[17]

As
    can be seen, the courts power is set out in three different paragraphs.
    Paragraph 37(2.1)(b) empowers the court to make an order relieving the
    respondent from the payment of part or all of the arrears that exist under the
    original order while leaving the original order intact. That is exactly the
    type of order that appellants counsel submits the court should have made in a
    case like this.

[18]

Paragraph
    37(2.1)(a) must mean something else. Paragraph 37(2.1)(a), on an ordinary and
    grammatical reading, gives the court the power to vary the original order
    retroactively wherever there has been a change in circumstances. In
    interpreting a statute, a court may depart from an ordinary and grammatical
    reading of the text where such an interpretation results in absurdity, or if
    another meaning that the text can reasonably bear is more consonant with the
    purpose of the legislation. Counsel for the appellant offered no alternative
    meaning of the words of paragraph 37(2.1)(a) other than their plain meaning.
    Moreover, the plain meaning of the text is consonant with the evident intention
    of the provision to give the court a broad discretion on a motion to change.

[19]

Given
    that the motions judges finding that there was a change in circumstances is
    uncontested, she had jurisdiction under paragraph 37(2.1)(a) to make the order
    that she did.

[20]

There
    is in this case no basis for interfering with the motion judges discretion in
    exercising that jurisdiction. After finding a change in circumstances, she
    carefully addressed the question whether she should vary the original order and
    did so on the basis that it had been based on inaccurate information.

[21]

The
    appellant next argues that the reasoning of the motions judge is fundamentally
    flawed in that she found that the respondent was not credible and then accepted
    his evidence as to what his income was. I accept that the motions judge could
    have provided a better explanation of her reasoning. The motions judge heard
    eight days of evidence and this court is obliged to defer to her findings of
    fact. It is worth repeating the direction of the Supreme Court of Canada in
Hickey
    v. Hickey
, [1999] 2 S.C.R. 518, at para. 12:

There are strong reasons for the significant deference that
    must be given to trial judges in relation to support orders.  This
    standard of appellate review recognizes that the discretion involved in making
    a support order is best exercised by the judge who has heard the parties
    directly.  It avoids giving parties an incentive to appeal judgments and
    incur added expenses in the hope that the appeal court will have a different
    appreciation of the relevant factors and evidence.   This approach
    promotes finality in family law litigation and recognizes the importance of the
    appreciation of the facts by the trial judge.  Though an appeal court must
    intervene when there is a material error, a serious misapprehension of the
    evidence, or an error in law, it is not entitled to overturn a support order
    simply because it would have made a different decision or balanced factors
    differently.

[22]

This
    ground of appeal fails.

[23]

Finally,
    I would not grant leave to appeal the costs decision of the motions judge. She
    denied the successful respondent his costs and ordered him to pay costs to the
    appellant in the amount of her disbursements. The appellant cannot argue that
    the motions judge erred in principle by not awarding the unsuccessful appellant
    her costs after she rejected an offer to settle based on a readjusted monthly
    quantum of support that flowed from the annual income that was ultimately the
    basis of the order.

A.

Conclusion

[24]

For
    these reasons, I would dismiss the appeal and refuse leave to appeal costs. I
    would fix costs in favour of the respondent in the amount of $7,500 all inclusive.

R.G. Juriansz J.A.

I agree John Laskin
    J.A.

I agree M.H. Tulloch
    J.A.

Released:
November 15, 2012


